DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Finality Withdrawn
The amendment of 01/11/2022 is acknowledged and entered. Upon further search and consideration, new grounds of rejection are set forth below. The finality of the Office action mailed 10/15/2021 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huber et al (Journal of Structural Biology 159:206-221 (2007)) in view of Polansky (US 2004/0023207, IDS reference).
Huber disclosed a sandwich ELISA assay for detection of a protein (CitS), in which one binding member (an antibody fragment, specifically, an Fab fragment) was immobilized on a plate, and the second binding member (a DARPin) was conjugated to a myc tag (which tag was used to bind another binding member, anti-myc antibody, which in turn was detected using goat anti-mouse antibody fused to alkaline phosphatase (AP); see section 2.6.2.2 on page 212.
Huber did not produce the Fab fragment or the DARPin by the method of claim 8. However, as discussed in MPEP 2113, “product-by-process” limitations do not carry patentable weight unless the process results in a structural difference in the claimed product relative to the prior art product. In the present case, claim 1 does not preclude, and claim 8 requires, separation of the first and second binding agents.
Huber also did not disclose placing the reagents for the sandwich ELISA assay into a “kit”.
Polansky disclosed (paragraph [0919]): “Well known advantages of commercial kits include convenience and reproducibility due to manufacturing standardization, quality control and validation procedures.”
prima facie obvious prior to the effective filing date of the instant application to incorporate the reagents disclosed by Huber for performing a sandwich ELISA assay into a kit in order to obtain the benefits of kits disclosed by Polansky.

Conclusion
Claims 1-8, 11, 14-19 are allowed. Claim 10 is rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637